Dibell, C.
On an appeal from the Hennepin county probate court to the dis*497trict court the respondent, Meda H. Lansing, recovered a verdict against the estate of Cinderella M.. Lansing for services as nurse.
Frances E. Gregory, one of the next of kin of decedent appeals from the judgment entered on the verdict.
That services as a nurse were rendered by the respondent to the decedent is without dispute; and there is no question but that they were of substantial value. They were quite out of the ordinary in character. Mrs. Lansing is the wife of the step-son of the deceased. They lived' on terms of intimacy, and in the same house, if not as members of the same household. When services are rendered by one member of a family to another the presumption is that they are gratuitous ; but this presumption is overcome by proof either of an express agreement to pay or of facts satisfactorily showing an intention on the part of both that there be compensation. Beneke v. Beneke, 119 Minn. 441, 138 N. W. 689, Ann. Cas. 1914B, 381, and cases cited. See notes, 133 Am. St. 248, 11 L.R.A.(N.S.) 873.
Whether the respondent and the deceased were members of the same household or family, within the rule, is left uncertain by the evidence. The question was put to the jury and the estate should not complain.
There is evidence that the deceased intended to pay for the services rendered by the respondent. There is evidence that the respondent did not intend that her services should be gratuitous. The evidence is such as to justify a finding of a contract implied in fact.. Whether the jury found that the respondent and the deceased lived apart, or occupied the ordinary relation of members of the same' family, the verdict is justified. As reduced by the trial court the amount awarded is within the amount properly recoverable.
Judgment affirmed.

 Reported in 151 N. W. 277.